Citation Nr: 1435046	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to October 1991.  The Veteran died on July [redacted], 1996.  The Appellant alleges that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2006, the Appellant submitted new evidence to continue her claim, and the claim was again denied in a May 2008 administrative decision (subsequently confirmed by an August 2008 rating decision).

In November 2010, the Appellant testified before the undersigned at a Board hearing, and a copy of the transcript is of record.

In May 2011, the Board remanded this claim for further development, and it has since been returned to the Board for appellate review.

Subsequent to the last readjudication of the matter on appeal (in an April 2012 supplemental statement of the case), pertinent records were associated with the claims file.  In July 2014, the Appellant's representative provided a waiver of Agency of Original Jurisdiction (AOJ) review of this evidence.


FINDINGS OF FACT

1.  The Veteran and Appellant were married on January [redacted], 1985.

2.  The Veteran and Appellant subsequently divorced, and the marital settlement agreement and joint parenting agreement contain notarized signatures of the Veteran and Appellant.  A judgment of dissolution of marriage was entered with the St. Clair County Court on April [redacted], 1994.

3.  The Veteran and Appellant did not remarry after their April [redacted], 1994 divorce.

4.  The Veteran died on July [redacted], 1996.

5.  The Appellant is not the Veteran's surviving spouse.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 103, 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.5(a), 3.50, 3.54, 3.102, 3.206, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Appellant in August 2005 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence. 
The Board notes that the RO did not provide the Appellant with a statement of conditions for which the Veteran was service-connected at the time of his death, consistent with Hupp.  However, the threshold issue in this case is whether the Appellant qualifies as the surviving spouse of the Veteran.  As the Board below denies the Appellant's claim on this basis, the Appellant is not prejudiced by the lack of Hupp notice.  See Hupp, supra.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, however, the claim turns upon an issue regarding the status of the Appellant as a surviving spouse under the law; there was no medical question to be resolved.  As such, VA therefore has no duty to provide a medical opinion with regard to the issue on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). 

In addition, the case was remanded in May 2011 to attempt to obtain a certified copy of the Veteran's death certificate from the State of Illinois, and obtain treatment records from an Air Force hospital.  A certified copy of the death certificate has been associated with the claims file.  The AOJ attempted to obtain medical records from the hospital, and the hospital responded that the records were not found.  In July 2011, the Appellant was informed that she should try to obtain the records herself, and in April 2012, the AOJ contacted the Appellant asking for copies of these records.  While it appears that the Appellant was not provided with notice specifically stating that these records were unavailable, in accordance with 38 C.F.R. § 3.159(c)(2), the Board finds that remand for further compliance is unnecessary.  As the claim below turns upon the issue regarding the status of the Appellant as a surviving spouse, the medical records for the time of the Veteran's death are unnecessary.  Further, the Appellant was provided with multiple opportunities to provide the records because VA was unsuccessful in obtaining such records.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Appellant was provided an opportunity to set forth her contentions on the claim during the November 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 




II.  Analysis

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his or her surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2013); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2013).

As such, to establish eligibility for DIC, the Appellant must first establish that she is the Veteran's surviving spouse.  38 C.F.R. § 3.50(b) (2013).  Surviving spouse generally means a person whose marriage to the veteran was valid under the laws of the domiciliary state and who was the spouse of the veteran at the time of the veteran's death.  Id.  Further, the surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse.  Id.  

In this regard, the record reflects that the Veteran and Appellant were married on January [redacted], 1985.  The Appellant asserts that she was married to the Veteran until the day of his death on July [redacted], 1996.  However, the Veteran and Appellant divorced in April 1994.  In this regard, a notarized, signed copy of the couple's marital settlement agreement and joint parenting agreement were accepted by a judge and filed with a judgment of dissolution of marriage at the St. Clair County Court on April [redacted], 1994.  The judgment of dissolution of marriage, marital settlement agreement, and joint parenting agreement are all of record.  The marital settlement agreement and joint parenting agreement contain both the Appellant's and Veteran's notarized signatures.  The judgment of dissolution of marriage was signed by the presiding judge, and a certified copy was provided on August 30, 2006.  The judgment also notes that the Veteran and Appellant were living apart at the time of the divorce-the Veteran in Illinois, and the Appellant in Alabama.

There is no evidence, and the Appellant does not contend, that the Veteran and Appellant remarried between April [redacted], 1994 and his death on July [redacted], 1996.

As evidence that the Appellant remained married to the Veteran until the time of his death, the Appellant has alleged that she never knew she was divorced, never agreed to any divorce, and never signed any divorce documents.  See February 2006 attorney statement.  The evidence, however, clearly shows that divorce documents with precise details (including dividing of specific assets and determining parenting schedules for their child) were signed by the Appellant, under the supervision of a notary public.  The documents were also filed in the county of the bona fide domicile of the Veteran, who had lived and worked in the county for at least 90 days prior to the divorce.  See Dissolution of Marriage; 38 C.F.R. § 3.206 (2013).  As such, the Board finds the Appellant to be lacking in credibility, and affords more probative weight to the court documents of record.

The Appellant has also submitted an amended death certificate indicating that the Veteran was actually married to her at the time of his death.  In this regard, the original death certificate noted that the Veteran was divorced, but the Appellant requested to have the death certificate amended, alleging that she was the Veteran's surviving spouse.  The record contains a certified copy of the death certificate indicating that the Appellant is the Veteran's surviving spouse.  In determining the marital status of the Veteran, however, the Board affords more probative weight to court documents, with notarized signatures, indicating that a divorce occurred on April [redacted], 1994, than an amended death certificate.

The claim is denied.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


